

STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
May 12, 2008 (the “Effective Date”) by and between g8wave Holdings, Inc., a
Delaware corporation (“Holdings” or the “Seller”), and Bradley M. Mindich, an
individual (the “Purchaser”). PMCG Management Company, LLC (“PMCG”) is also a
party to this Agreement solely for the purposes of Article VIII hereof.
 
WHEREAS, the Seller is the sole record and beneficial holder of all of the
issued and outstanding shares of common stock (the “Shares”) of g8wave, Inc., a
Delaware corporation (the “Corporation”);
 
WHEREAS, the Purchaser is the sole record and beneficial holder of 9,457,500
shares of common stock of Holdings (the “Holdings Shares”); and
 
WHEREAS, pursuant to the terms of this Agreement, the Seller desires to sell,
and the Purchaser desires to buy, all of the Shares upon the terms and
conditions set forth below;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound by the terms
and conditions of this Agreement, the parties hereto hereby agree as follows:
 
ARTICLE I
PURCHASE AND SALE OF SHARES AND ASSUMPTION OF LIABILITIES
 
SECTION 1.01 Purchase and Sale of Shares. Subject to the terms and conditions of
this Agreement, at the Closing (as defined in Section 2.01), the Seller shall
sell, convey, transfer, assign and deliver to the Purchaser, and the Purchaser
shall purchase, acquire and accept from the Seller, all right, title and
interest in and to the Shares, free and clear of any and all liens, claims,
security interests, mortgages, restrictions, pledges, options, purchase rights,
or obligations of any kind, other than restrictions on transfer under federal
and applicable state securities laws (collectively, “Liens”).
 
SECTION 1.02 Purchase Price. Upon the terms and conditions set forth in this
Agreement, in consideration of the sale, conveyance, transfer, assignment and
delivery of the Shares pursuant to Section 1.01, at the Closing the Purchaser
shall:
 
(a) pay to the Seller the amount of Thirty Thousand Dollars ($30,000) in
immediately available funds (the “Cash Payment”);
 
(b)  sell, convey, transfer, assign and deliver to the Seller all right, title
and interest in and to the Holdings Shares, free and clear of any and all Liens;
 
(c) assume and agree to discharge the Assumed Liabilities (as defined in Section
1.03 hereof);
 

 
-1-

--------------------------------------------------------------------------------

 

(d) assume and agree to pay the Compliance Costs (as defined in Article VIII),
to the extent provided in, and at the times required by, Article VIII hereof;
and
 
(e) at the Purchaser’s expense, obtain the Insurance Endorsement (as defined in
Section 6.01 hereof).
 
SECTION 1.03 Assumed Liabilities. At the Closing, the Purchaser shall assume and
agree to pay, discharge and perform promptly when due all Liabilities (as
defined below) of the Seller to the extent such Liabilities are known as of the
Closing Date, including, but not limited to, those Liabilities set forth on
Schedule I hereto (but excluding all Liabilities related to the Seller’s
outstanding securities, which shall remain the liability of the Seller)
(collectively, the “Assumed Liabilities”). As used herein, the term
“Liabilities” means any liability or obligation of any kind, character or
description, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise and whether
or not the same is required to be accrued or reflected on financial statements
prepared in accordance with generally accepted accounting principles. Anything
in this Agreement to the contrary notwithstanding, the Seller shall be
responsible for all Liabilities and obligations not expressly assumed by the
Purchaser under this Agreement, and the Purchaser shall not be liable or
responsible in any way for, or take subject to, any Liabilities not so expressly
assumed.
 
SECTION 1.04 Disclaimer of Warranties. The Purchaser expressly acknowledges and
agrees that it has performed such due diligence on the Corporation and its
subsidiaries as the Purchaser has deemed necessary in order to enter into this
Agreement and consummate the transaction contemplated hereby. Except as
expressly set forth in Article III hereof, the Seller makes no representation or
warranty of any kind or nature with respect to the Shares, the Corporation
(including its subsidiaries) or the business thereof, and assets of the
Corporation (including its subsidiaries) are transferred with the Shares on an
“AS IS, WHERE IS AND WITH ALL FAULTS AND NONCOMPLIANCE WITH LAWS” WITH NO
WARRANTY OF HABITABILITY OR FITNESS FOR HABITATION, with respect to real
property, land, buildings, improvements and any real property which is the
subject of any leases, and WITH NO WARRANTIES, INCLUDING, WITHOUT LIMITATION,
THE WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, with
respect to the physical condition of personal property and inventory, any and
all of which warranties (both express and implied) the Seller hereby expressly
disclaims. All of the foregoing real and personal property shall be further
subject to normal wear and tear on the land, buildings, improvements and
equipment and normal and customary use of the inventory and supplies in the
ordinary course of business up to the Closing Date.
 
ARTICLE II
THE CLOSING
 
SECTION 2.01 Time and Place of Closing. Upon the terms and conditions set forth
in this Agreement, the closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Nutter, McClennen &
Fish, LLP, World Trade Center West, 155 Seaport Boulevard, Boston, Massachusetts
02210, or at such other place, time or date as may be mutually agreed upon in
writing by the parties, at 9:00 A.M. Eastern Time on the day (the “Closing
Date”) immediately following the date on which all conditions precedent and
other matters required to be completed as of the Closing have been completed or
waived in writing by the party entitled to the satisfaction or performance
thereof.
 

 
-2-

--------------------------------------------------------------------------------

 

SECTION 2.02 Deliveries by the Seller. At the Closing, the Seller shall deliver
to the Purchaser the following, all of which shall be reasonably acceptable to
the Purchaser in both form and substance:
 
(a) Stock certificates representing all of the Shares, which shall be
accompanied by duly endorsed blank stock powers, and all documents, instruments,
and certificates necessary to transfer and assign all right, title, and interest
in and to the Shares to the Purchaser.
 
(b) The corporate seal, corporate record books, stock books and stock ledgers of
the Corporation.
 
(c) The resignations of William Duke and Habib Khoury as trustees of the
Corporation’s 401(k) plan.
 
(d) The Assignment and Assumption Agreement in the form attached hereto as
Exhibit A (the “Assignment and Assumption Agreement”), duly executed by the
Seller.
 
(e) A certificate, duly executed by the Seller, certifying that the Seller’s
representations and warranties set forth in this Agreement are true and correct
as of the Closing Date, and all covenants required to be performed by the Seller
under this Agreement prior to the Closing Date have, in all material respects,
been performed.
 
(f) All other documents, instruments and writings required to be delivered by
the Seller at or prior to the Closing pursuant to this Agreement or otherwise in
connection with the transactions contemplated hereby.
 
SECTION 2.03 Deliveries by the Purchaser. At the Closing, the Purchaser shall
deliver to the Seller the following, all of which shall be reasonably acceptable
to the Seller in both form and substance:
 
(a) Stock certificates representing all of the Holdings Shares, which shall be
duly endorsed for transfer to the Seller, and all documents, instruments, and
certificates necessary to transfer and assign all right, title, and interest in
and to the Holdings Shares to the Seller.
 
(b) The Cash Payment payable pursuant to Section 1.02(a), by wire transfer or by
other immediately available funds to an account designated by the Seller.
 
(c) The Assignment and Assumption Agreement, duly executed by the Purchaser.
 
(d) A certificate, duly executed by the Purchaser, certifying that the
Purchaser’s representations and warranties set forth in this Agreement are true
and correct as of the Closing Date, and that all covenants required to be
performed by the Purchaser under this Agreement prior to the Closing Date have,
in all material respects, been performed.
 

 
-3-

--------------------------------------------------------------------------------

 

(e) All other documents, instruments and writings required to be delivered by
the Purchaser at or prior to the Closing pursuant to this Agreement or otherwise
in connection with the transactions contemplated hereby.
 
SECTION 2.04 Cancellation of Holding Shares. Effective immediately following the
Closing, the Seller shall be deemed to have cancelled and retired the Holding
Shares without any further action required by the Seller, the Purchaser, or any
other party.
 
SECTION 2.05 Termination of Mindich Employment Agreement. Effective concurrently
with the Closing, that certain Employment Agreement, dated April 21, 2006,
between the Corporation and Bradley Mindich (which agreement subsequently was
assumed by the Seller), as amended by that certain Amendment to Employment
Agreement, dated January 25, 2008, between the Seller and Mr. Mindich, shall
terminate and no longer have any force or effect, and neither party shall have
any further Liability to the other thereunder.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller represents and warrants to the Purchaser that the following
representations and warranties are true and correct as of the Effective Date:
 
SECTION 3.01 Corporate Power and Authority. The Seller has all necessary
corporate power and authority to execute and deliver this Agreement and any
agreement or instrument entered into by the Seller in connection herewith
(collectively, the “Transaction Documents”) and to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. Subject to the receipt of the Required Stockholder Approval (as
defined in Section 5.01 below), the execution and delivery of the Transaction
Documents by the Seller and the consummation by the Seller of the transactions
contemplated thereby have been duly and validly authorized by all necessary
corporate action on the part of the Seller, and no other corporate proceedings
on the part of the Seller are necessary to authorize the Transaction Documents
or to consummate the transactions contemplated thereby. The Transaction
Documents to which the Seller is a party have been duly and validly executed and
delivered by the Seller and, assuming the Transaction Documents have been duly
and validly executed and delivered by the counterparties thereto, constitute the
legal, valid and binding obligations of the Seller enforceable against the
Seller in accordance with their respective terms, except as enforceability
thereof may be limited by (a) the application of bankruptcy, reorganization,
insolvency and other laws affecting creditors’ rights generally and (b)
equitable principles being applied at the discretion of a court before which any
proceeding may be brought.
 
SECTION 3.02 No Conflict. The execution and delivery of the Transaction
Documents by the Seller does not, and the performance of the Transaction
Documents by the Seller will not, (a) conflict with or violate the charter or
bylaws of the Seller, or (b) conflict with or violate, in any material respect,
any law, rule, regulation, order, judgment or decree applicable to the Seller
and will not conflict with or result in any default under any material contract,
obligation or commitment of the Seller.
 

 
-4-

--------------------------------------------------------------------------------

 

SECTION 3.03 Required Filings and Consents. The execution and delivery of the
Transaction Documents by the Seller does not, and the performance of the
Transaction Documents by the Seller will not, require any consent, approval,
authorization or permit of, or pre-Closing filing with or notification to, any
national, federal, state, provincial or local governmental, regulatory or
administrative authority, agency, commission, court, tribunal, arbitral body or
self-regulated entity, domestic or foreign, subject to applicable requirements,
if any, of the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”), the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and state securities laws (“Blue Sky
Laws”).
 
SECTION 3.04 Capitalization. On the date hereof, the authorized capital stock of
the Corporation consists of 3,000 shares of common stock, par value $0.001 per
share, of which one (1) share is issued and outstanding. All of the issued and
outstanding shares of capital stock of the Corporation are validly issued, fully
paid and nonassessable and are owned by Holdings.
 
SECTION 3.05 Title to the Shares. The Seller is the sole beneficial and record
owner of, and has all right, title, and interest in and to, the Shares, and has
good, valid, and marketable title to the Shares, free and clear of all Liens,
and upon delivery of the Shares pursuant hereto, the Purchaser will acquire all
right, title, and interest in, and good and valid title to, the Shares, free and
clear of all Liens.
 
SECTION 3.06 Actions by Officers and Directors. Other than in the ordinary
course of the business of the Corporation, no officer, director, employee or
agent of Holdings who is also an officer, director, employee or agent of the
Corporation, other than the Purchaser, has made any material binding commitment,
or incurred any material liability, on behalf of the Corporation without the
approval of the board of directors of the Corporation.
 
SECTION 3.07 Liabilities. To the knowledge of the Seller, the Liabilities set
forth on Schedule I hereto are the only Liabilities of the Seller.
 
SECTION 3.08 Brokers. Neither Holdings nor the Corporation has incurred or
become liable for any broker’s commission or finder’s fee related to or in
connection with the transactions contemplated by this Agreement.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Seller that the following
representations and warranties are true and correct as of the Effective Date:
 
SECTION 4.01 Authorization. The Purchaser has the legal capacity and authority
to execute and deliver this Agreement and each Transaction Document to which the
Purchaser is a party and to perform its obligations hereunder and thereunder and
to consummate the transactions contemplated hereby and thereby. The Transaction
Documents to which the Purchaser is a party are valid and binding obligations of
the Purchaser enforceable in accordance with their respective terms except as
enforceability thereof may be limited by (a) the application of bankruptcy,
reorganization, insolvency and other laws affecting creditors’ rights generally
and (b) equitable principles being applied at the discretion of a court before
which any proceeding may be brought.



 
-5-

--------------------------------------------------------------------------------

 

SECTION 4.02 No Conflict. The execution and delivery of the Transaction
Documents by the Purchaser does not, and the performance of the Transaction
Documents by the Purchaser will not, conflict with or violate, in any material
respect, any law, rule, regulation, order, judgment or decree applicable to the
Purchaser and, subject to obtaining the requisite waivers (the “Lock-Up
Waivers”) of the transfer restrictions set forth in that certain Lock-Up Letter
Agreement executed by the Purchaser (and other officers and directors of
Holdings) in favor of the purchasers of shares of Holdings sold in the PIPE (as
defined therein), will not conflict with or result in any default under any
material contract, obligation or commitment of the Purchaser.


SECTION 4.03 Required Filings and Consents. The execution and delivery of the
Transaction Documents by the Purchaser does not, and the performance of the
Transaction Documents by the Purchaser will not, require any consent, approval,
authorization or permit of, or pre-Closing filing with or notification to, any
national, federal, state, provincial or local governmental, regulatory or
administrative authority, agency, commission, court, tribunal, arbitral body or
self-regulated entity, domestic or foreign, except for applicable requirements,
if any, of the Securities Act, the Exchange Act and Blue Sky Laws.


SECTION 4.04 Title to the Holdings Shares. The Purchaser is the sole beneficial
and record owner of, and has all right, title, and interest in and to, the
Holding Shares, and has good, valid, and marketable title to the Holdings
Shares, free and clear of all Liens, and upon delivery of the Holdings Shares
pursuant hereto, the Seller will acquire all right, title, and interest in, and
good and valid title to, the Holdings Shares, free and clear of all Liens. No
party has any preemptive rights or rights of first refusal in or to the Holdings
Shares.
 
SECTION 4.05 Brokers. The Purchaser has not incurred or become liable for any
broker’s commission or finder’s fee related to or in connection with the
transactions contemplated by this Agreement.
 
SECTION 4.06 Purchase Entirely for Own Account. The Purchaser is purchasing the
Shares solely for the Purchaser’s own account for investment and not with a view
to or for sale in connection with any distribution of the Shares or any portion
thereof (within the meaning of Section 2(11) of the Securities Act). The
Purchaser either (a) has a pre-existing business or personal relationship with
the Corporation or any of its officers, directors or controlling persons, or (b)
by reason of the Purchaser’s business or financial experience or the business or
financial experience of the Purchaser’s professional advisors who are
unaffiliated with and who are not directly or indirectly compensated by the
Seller, the Corporation or any affiliate or selling agent of the Seller or the
Corporation, could reasonably be assumed to have the capacity to evaluate the
merits and risks of an investment in the Shares and to protect the Purchaser’s
own interests in connection with this transaction. The Purchaser is an
“accredited investor” as defined in Regulation D promulgated under the
Securities Act.
 

 
-6-

--------------------------------------------------------------------------------

 

SECTION 4.07 Shares Not Registered. The Purchaser understands that the Shares
have not been registered under the Securities Act by reason of a specific
exemption therefrom, and that the Shares must be held indefinitely, unless they
are subsequently registered under the Securities Act or the Purchaser obtains an
opinion of counsel, in form and substance satisfactory to the Corporation, that
such registration is not required. The Purchaser further acknowledges and
understands that the Corporation is not under any obligation to register the
Shares.
 
ARTICLE V
PRE-CLOSING COVENANTS OF THE SELLER
 
SECTION 5.01 Required Stockholder Approval. The Seller will, in accordance with
applicable law, as soon as practicable, and in any event within twenty (20)
days, following the execution of this Agreement, use commercially reasonable
efforts to obtain the written consent of (i) holders of a majority of the
Seller’s outstanding capital stock (the “Stockholders’ Consent”), and (ii)
holders of a majority of the Seller’s outstanding capital stock, excluding the
Holding Shares (the “Disinterested Stockholders’ Consent” and, together with the
Stockholders’ Consent, the “Required Stockholder Approval”), which consents
shall approve the transactions contemplated by this Agreement and the other
Transaction Documents. The Purchaser hereby agrees to execute the Stockholders’
Consent.
 
SECTION 5.02 Required Approvals. As promptly as practicable after the date of
this Agreement, the Seller will make all such filings as may be required by any
federal, state, local, municipal, foreign, international, multinational, or
other administrative order, constitution, law, ordinance, principle of common
law, regulation, statute, or treaty, if any, including without limitation any
filings required under the Exchange Act, to be made by the Seller in order to
consummate the transactions contemplated by this Agreement.
 
SECTION 5.03 Reserved.
 
SECTION 5.04 Assumed Liabilities. The Seller shall use commercially reasonable
efforts to negotiate and/or settle the Assumed Liabilities prior to the Closing
(subject to the Purchaser’s reasonable approval).
 
SECTION 5.05 Suspension of Registration Statement. The Seller shall notify the
holders of shares that are currently registered under effective registration
statements that the Seller is exercising its suspension rights with respect to
such registration statements.
 
SECTION 5.06 Notice for Warrant. The Seller shall, as soon as practicable,
notify its warrant holders of the pending closing of the transactions
contemplated hereby.
 
SECTION 5.07 Negative Covenants. Subject to the right of the Seller to terminate
the Agreement in accordance with the provisions of Section 12.01(b) hereof,
during the period from the Effective Date and continuing until the Closing Date,
the Seller shall not take, or direct any officer, director, employee or agent of
the Seller or the Corporation to take, any action (a) that causes the business
of the Seller or the Corporation to be conducted other than in the ordinary
course of business consistent with past practice, (b) that results in the
issuance of any shares of capital stock of any class, or any options, warrants
or other convertible or exchangeable securities or other rights of any kind to
acquire shares of capital stock of any class, or any other ownership interest
in, the Corporation, or (c) that causes the Seller or the Corporation to become
subject to any material binding commitment, or to incur any material liability,
without the approval of the board of directors of the Corporation.
 

 
-7-

--------------------------------------------------------------------------------

 

ARTICLE VI
PRE-CLOSING COVENANT OF THE PURCHASER


SECTION 6.01 Insurance Endorsement. Prior to the Closing, the Purchaser shall
obtain, or arrange at the Purchaser’s expense for the Seller to obtain, an
extended reporting period endorsement, effective as of the Closing Date, under
the Seller’s existing officers’ and directors’ liability insurance coverage for
the directors and officers of the Seller with respect to possible claims arising
from the business of the Seller conducted prior to and through the Closing Date,
but not with respect to any undertakings of the Seller after the Closing,
(the “Insurance Endorsement”), in a form reasonably acceptable to the Seller,
which endorsement shall provide such directors and officers with coverage in an
amount recommended by the Seller’s insurance agent and reasonably acceptable to
the Purchaser, for three (3) years following the Closing; provided, however,
that, if the cost of such coverage exceeds One Hundred Fifty Thousand Dollars
($150,000) (the “Maximum D&O Tail Premium”), the Purchaser shall obtain (or
arrange at its expense for the Seller to obtain) such an endorsement with the
greatest coverage and for the longest period available for the foregoing claims
at a cost not exceeding the Maximum D&O Tail Premium.
 
SECTION 6.02 Lock-Up Waivers. The Purchaser shall, as soon as practicable and in
any event within twenty (20) days following the execution of this Agreement, use
commercially reasonable efforts to obtain the Lock-Up Waivers.
 
SECTION 6.03 Lock-Up. During the period from the date of this Agreement and
continuing until the Closing Date, the Purchaser shall not, directly or
indirectly, (a) offer for sale, sell, pledge (or create any Lien), or otherwise
dispose of (or enter into any transaction or device that is designed to, or
could be expected to, result in the disposition by any person of, or the
creation of any Lien on) any of the Holding Shares or (b) enter into any swap or
other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks of ownership of the Holding Shares.
 
SECTION 6.04 Corporation and Subsidiary Consents. The Purchaser shall obtain all
third-party consents and approvals with respect to agreements and Liabilities of
the Corporation and its subsidiaries that are necessary or required in order for
the parties to consummate the transactions contemplated by this Agreement, and
the Seller shall have no liability of any kind or nature therefor.
 
ARTICLE VII
POST-CLOSING COVENANTS OF THE SELLER


Promptly after the Closing, the Seller shall change its corporate name, and
shall not thereafter use, and shall not permit its affiliates to use, the name
g8wave or any names reasonably similar thereto in connection with its business.
 

 
-8-

--------------------------------------------------------------------------------

 

ARTICLE VIII
POST-CLOSING COVENANT OF THE PURCHASER


From time to time during the twelve (12) months immediately following the
Closing (the “Compliance Period”), the Purchaser and PMCG, jointly and
severally, shall pay to the Seller, no later than five (5) business days after
the submission of invoices therefor, the amount which is reasonably necessary
for the Seller to continue its existence and remain in compliance during the
Compliance Period with applicable laws and the rules and regulations of the SEC
and state securities regulators (the “Compliance Costs”); provided, however,
that the amount payable under this Article VIII shall in no event exceed One
Hundred Twenty-Five Thousand Dollars ($125,000). The Cash Payment payable by the
Purchaser to the Seller pursuant to Section 1.02 hereof shall be credited toward
such payment obligation and shall be applied by the Seller to the first Thirty
Thousand Dollars ($30,000) incurred by the Seller for the expenses contemplated
by this Article VIII. Notwithstanding the foregoing, the Purchaser shall have no
further obligations to the Seller under this Article when Holdings ceases to be
a shell company (as defined in the rules under the Exchange Act); it being
understood that the term Compliance Costs shall not include any costs or
expenses related to any transaction(s) or proposed transaction(s) pursuant to
which Holdings ceases (or, if consummated would cease) to be a shell company,
including but not limited to the costs and expenses of documenting such
transaction(s) or proposed transaction(s) and completion of any filings,
excluding required periodic filings (e.g., Annual Report on Form 10-KSB,
Quarterly Report on Form 10-QSB, etc.), required to be made in connection with
the same.
 
ARTICLE IX
CONDITIONS TO CLOSING


SECTION 9.01 Conditions to Obligations of each Party. The respective obligations
of the Seller and the Purchaser to close the transactions contemplated by this
Agreement and the other Transaction Documents shall be subject to the
satisfaction of each of the following conditions on or prior to the Closing
Date:
 
(a) Required Stockholder Approval. The Seller shall have obtained the Required
Stockholder Approval.
 
(b) Unfavorable Action or Proceeding. On the Closing Date, no orders, decrees,
judgments or injunctions of any court or governmental body shall be in effect,
and no claims, actions, suits, proceedings, arbitrations or investigations shall
be pending or threatened, which (i) challenge or seek to challenge, or which
could prevent or cause the rescission of, the consummation of the transactions
contemplated by the Transaction Documents, or (ii) would reasonably be expected
to have a material adverse effect on the right of the Purchaser to own and
acquire all right, title, and interest in the Shares, or the Seller to own and
acquire all right, title, and interest in the Holding Shares, in each case, free
of any Liens.
 
SECTION 9.02 Conditions to Obligations of the Seller. The Seller's obligation to
sell the Shares and to close the transactions contemplated by this Agreement and
the other Transaction Documents shall be subject to the satisfaction of each of
the following conditions on or prior to the Closing Date unless specifically
waived in writing by the Seller in whole or in part at or prior to the Closing:
 

 
-9-

--------------------------------------------------------------------------------

 

(a) Signing and Delivery of Instruments. The Purchaser shall have executed and
delivered all agreements, documents, instruments and certificates required to be
executed and/or delivered by it pursuant to the provisions of this Agreement.
 
(b) Performance of Covenants. The Purchaser shall have in all material respects
performed or complied with each and all of the obligations, covenants,
agreements and conditions required to be performed or complied with by the
Purchaser on or prior to the Closing Date.
 
(c) Governmental Authorizations. The Purchaser shall have obtained all material
consents, approvals, and/or authorizations from governmental agencies or
governmental bodies that are necessary or required for the performance of this
Agreement and the other Transaction Documents by the Purchaser.
 
(d) Consents. The Purchaser shall have received requisite consents and approvals
from all third parties whose consent or approval is required in order for the
Purchaser to consummate the transactions contemplated by this Agreement and the
other Transaction Documents, in form and substance reasonably satisfactory to
the Seller, including, but not limited to, the Lock-Up Waivers (a copy of which
shall be delivered to the Seller).
 
(e) Warranties True and Correct. The representations and warranties made by the
Purchaser and set forth in this Agreement and in the exhibits and schedules
attached hereto shall be true and correct in all material respects (except to
the extent limited or qualified by materiality, in which event such applicable
representation and warranty shall be true and accurate in all respects in
accordance with the terms of the applicable representation and warranty) as of
the Closing Date.
 
(f) Notice Period. At least ten (10) days shall have elapsed following the later
to occur of (i) the date on which the Seller first publicly disclosed the
transactions contemplated by this Agreement in a filing with the Securities and
Exchange Commission and (ii) the date on which the Seller notified its warrant
holders of the pending closing of the transactions contemplated hereby.
 
(g) Insurance Endorsement. The Purchaser shall have delivered a copy of the
Insurance Endorsement to the Seller.
 
(h) Mindich Resignation. Bradley Mindich shall have delivered to the Seller his
written resignation as an officer, director, and employee of the Seller, which
resignation shall be effective concurrently with the Closing.
 
(i) Challinor Resignation. Mark Challinor shall have delivered to the Seller his
written resignation as an employee and officer of the Seller, which resignation
shall be effective concurrently with the Closing.
 

 
-10-

--------------------------------------------------------------------------------

 

(j) OTCBB Status. The Seller shall have filed with the Securities and Exchange
Commission its Annual Report on Form 10-KSB for the fiscal year ended December
31, 2007 and its Quarterly Report on 10-QSB for the fiscal quarter ended March
31, 2008, and shall otherwise be current in all regulatory filings and in
compliance with the requirements of the Over-the Counter Bulletin Board for its
securities to be quoted on the Over-the Counter Bulletin Board.
 
SECTION 9.03 Conditions to Obligations of the Purchaser. The Purchaser’s
obligation to purchase the Shares and to close the transactions as contemplated
by this Agreement and the other Transaction Documents shall be subject to the
satisfaction of each of the following conditions on or prior to the Closing Date
unless specifically waived in writing by the Purchaser in whole or in part at or
prior to the Closing:
 
(a) Signing and Delivery of Instruments. The Seller shall have executed and/or
delivered all agreements, documents, instruments and certificates required to be
executed and/or delivered pursuant to all of the provisions of this Agreement.
 
(b) Performance of Covenants. The Seller shall have in all material respects
performed or complied with each and all of the obligations, covenants,
agreements and conditions required to be performed or complied with by the
Seller on or prior to the Closing Date.
 
(c) Governmental Authorizations. The Seller shall have obtained all material
consents, approvals, and/or authorizations from governmental agencies or
governmental bodies that are necessary or required for completion of the
transactions contemplated by this Agreement.
 
(d) Consents. The Seller shall have received requisite consents and approvals
from all third parties whose consent or approval is required in order for the
Seller to consummate the transactions contemplated by this Agreement and the
other Transaction Documents, in form and substance reasonably satisfactory to
the Purchaser.
 
(e) Warranties True and Correct. The representations and warranties made by the
Seller and set forth in this Agreement and in the exhibits and schedules
attached hereto shall be true and correct in all material respects (except to
the extent limited or qualified by materiality, in which event such applicable
representation and warranty shall be true and accurate in all respects in
accordance with the terms of the applicable representation and warranty) as of
the Closing Date.
 
(f) Schedule I. Any material Liabilities added to Schedule I between the date of
this Agreement and the Closing Date shall be acceptable to the Purchaser in its
sole discretion.
 
ARTICLE X
INDEMNIFICATION


SECTION 10.01 Generally. The Purchaser shall indemnify, defend and hold harmless
the Seller and each of its Affiliates (as such term is defined in Rule 501
promulgated by the U.S. Securities and Exchange Commission), officers,
directors, employees, representatives and agents (each, a “Seller Indemnified
Party”) from and against any and all losses, claims, damages or liabilities of
any kind or nature (“Claims”) to which any Seller Indemnified Party may become
subject to the extent such Claims (or actions in respect thereof) arise out of,
or are based upon, (a) the Assumed Liabilities or (b) the Liabilities of the
Corporation, and further agrees to reimburse such Seller Indemnified Party for
any legal or other expenses reasonably incurred by such Seller Indemnified Party
in connection with investigating or defending any such Claim as such expenses
are incurred.
 

 
-11-

--------------------------------------------------------------------------------

 

SECTION 10.02 Procedures. Promptly after receipt by a Seller Indemnified Party
under this Articles X of written notice of the commencement of any action
relating to any Claim, such Seller Indemnified Party shall, if a claim in
respect thereof is to be made against the Purchaser under this Article X, notify
the Purchaser in writing of the commencement thereof; provided, however, that
the omission to notify the Purchaser shall not relieve the Purchaser from any
liability which it may have to any Seller Indemnified Party under this Article
X, except to the extent, and only to the extent, that such omission results in
material prejudice to the Purchaser. If any such Claim is brought against any
Seller Indemnified Party and such Seller Indemnified Party notifies the
Purchaser pursuant to this Article X of the commencement thereof, the Purchaser
shall be entitled to assume the defense thereof, with counsel reasonably
satisfactory to each Seller Indemnified Party. The Purchaser shall have the
right to defend, compromise or otherwise dispose of such claim, provided, that
the Purchaser shall not, without the written consent of the Seller Indemnified
Party, which consent shall not be unreasonably withheld or delayed, effect the
settlement or compromise of any pending or threatened Claim in respect of which
indemnification may be sought hereunder if the terms thereof include any
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any Seller Indemnified Party or do not contain an unconditional
release of the Seller Indemnified Party for any and all liability in connection
with such Claim.
 
ARTICLE XI
FURTHER ASSURANCES
 
From time to time after the Closing, (a) at the Purchaser’s request and without
further consideration, the Seller will execute and deliver such other and
further instruments of conveyance, assignment, transfer and consent, and take
such other action, as the Purchaser may reasonably request for the more
effective conveyance and transfer of the Shares; and (b) at the Sellers’s
request and without further consideration, the Purchaser will execute and
deliver such other and further instruments of conveyance, assignment, transfer
and consent, and take such other action, as the Seller may reasonably request
for the more effective conveyance and transfer of the Holdings Shares and the
assumption by the Purchaser of the Assumed Liabilities.
 
ARTICLE XII
TERMINATION
 
SECTION 12.01 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned:
 
(a) at any time by the mutual consent of the Seller and the Purchaser in
a written instrument; and
 

 
-12-

--------------------------------------------------------------------------------

 

(b) by the Seller if, at any time after the date of this Agreement and prior to
obtaining the Disinterested Stockholder Approval, the Seller’s board of
directors obtains and elects to pursue a bona fide acquisition proposal or
financing proposal (an “Acquisition Proposal”) from a third party that the
Seller determines in good faith is superior to the transactions provided for
herein. For the avoidance of doubt, an Acquisition Proposal shall not be deemed
to be superior if, among other things, it does not provide sufficient funds to
permit the Seller to pay the Break-Up Fee (as defined in Section 12.02) or
prevents the Seller from granting the Technology License (as defined in Section
12.02 hereof).
 
SECTION 12.02 Break-Up Fee. In the event the Seller exercises it right to
terminate this Agreement pursuant to the provisions of Section 12.01(b) hereof,
or if the Closing does not otherwise occur by June 7, 2008 (the “Termination
Date”) for any reason other than the Purchaser’s breach of this Agreement or the
failure of the conditions set forth in Sections 9.01 or 9.02 to be satisfied,
the Seller agrees to pay to the Purchaser, promptly upon the Purchaser’s written
request, an amount equal to one hundred twenty percent (120%) of (i) any funds
advanced by the Purchaser or an affiliate of the Purchaser to the Corporation
from the date hereof to the date of termination or the Termination Date, as the
case may be, for the operation of the Corporation’s business, less any and all
amounts required to be paid by the Corporation pursuant to that certain
Revolving Credit and Security Agreement, dated April 22, 2008, between the
Corporation and PMCG, and (ii) any out-of-pocket expenses incurred by the
Purchaser in connection with the transactions contemplated by this Agreement
(the “Break-Up Fee”). In addition, the Seller shall grant to the Purchaser for a
period of twenty (20) months following such date, without the payment of further
consideration by the Purchaser, a non-exclusive right and license (or, where
applicable, a sublicense) to use or have used for the benefit of the Purchaser
in the business of the Purchaser or the business of any affiliate of the
Purchaser, the technology and other assets of the Seller necessary in the
reasonable judgment of the Purchaser to permit the Purchaser to fulfill the
Purchaser’s and its affiliates’ customers’ mobile technology campaigns on
a continuing basis (the “Technology License”).
 
SECTION 12.03 Survival. In the event this Agreement is terminated pursuant to
this Article XII, it shall no longer have any force or effect, except that the
following provisions shall survive: Sections 12 and 13.
 
ARTICLE XIII
MISCELLANEOUS PROVISIONS
 
SECTION 13.01 Successors and Assigns. The provisions of this Agreement shall be
binding on and inure to the benefit of the respective successors and permitted
assigns of the parties hereto. Neither this Agreement nor any rights hereunder
may be assigned or pledged by either party without the prior written consent of
the other party, except that the Purchaser may assign this Agreement and his
rights hereunder to any limited liability company wholly-owned by him without
the consent of the Seller. Nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person any rights, benefit or remedy
of any nature whatsoever under or by reason of this Agreement, as third party
beneficiary or otherwise.


SECTION 13.02 Entire Agreement. This Agreement and the other Transaction
Documents contain the entire agreement and understanding of the parties hereto,
and supersede any prior agreements or understandings between or among them, with
respect to the subject matter hereof.



 
-13-

--------------------------------------------------------------------------------

 

SECTION 13.03 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may be
delivered by facsimile or electronic signature.


SECTION 13.04 Governing Law; Jurisdiction. This Agreement shall be governed by
and interpreted and construed in accordance with the laws of the Commonwealth of
Massachusetts. Any legal actions prosecuted or instituted by any party under
this Agreement shall be brought in a court of competent jurisdiction in the
Commonwealth of Massachusetts and each party hereby consents to the jurisdiction
and venue of such courts for such purposes.


SECTION 13.05 Expenses. Each party hereto shall bear all expenses incurred by it
in connection with this Agreement and the transactions contemplated hereby,
provided, however, that the Purchaser hereby assumes and agrees to pay the
reasonable expenses incurred by the Seller in connection therewith.
 
SECTION 13.06  Exhibits and Schedules. All exhibits and schedules referred to in
this Agreement shall be attached hereto and are incorporated by reference
herein. From the Effective Date until the Closing Date, the Seller may update
Schedule I as necessary to reflect additional Liabilities that become known to
the Seller after the Effective Date and that are to be Assumed Liabilities.
 
SECTION 13.07  Amendment. This Agreement shall not be modified or amended except
pursuant to an instrument in writing executed and delivered on behalf of each
party against whom such modification or amendment is sought to be enforced.
 
SECTION 13.08  Notices. All notices required or permitted to be given hereunder
shall be in writing and may be delivered by hand, by facsimile, or by
internationally recognized overnight private courier (for overnight delivery).
Notices given by hand shall be deemed given when received. Notices delivered by
nationally recognized overnight private courier shall be deemed given when
received if confirmed by written verification of receipt. Notices delivered by
facsimile shall be deemed given upon the sender’s receipt of confirmation of
successful transmission. All notices shall be addressed to a recipient’s address
as set forth below or to such other address and/or addressees as may be
designated by notice given in accordance with this Section 12.08.
 
If to the Seller:
 
g8wave Holdings, Inc.
126 Brookline Avenue, Suite 201
Boston, Massachusetts 02115
Attn: Chief Executive Officer
Fax: (617) 450-8786
 

 
-14-

--------------------------------------------------------------------------------

 

If to the Purchaser:
 
Bradley M. Mindich
126 Brookline Avenue
Boston, Massachusetts 02115
Fax: (617) 536-1313


 
SECTION 13.09  No Waiver. The failure in any one or more instances of a party to
insist upon performance of any of the terms, covenants or conditions of this
Agreement, to exercise any right or privilege in this Agreement conferred, or
the waiver by such party of any breach of any of the terms, covenants or
conditions of this Agreement, shall not be construed as a subsequent waiver of
any such terms, covenants, conditions, rights or privileges, but the same shall
continue and remain in full force and effect as if no such forbearance or waiver
had occurred. No waiver shall be effective unless it is in writing and signed by
an authorized representative of the waiving party.
 
SECTION 13.10  Severability. The invalidity of any provision of this Agreement
or portion of a provision shall not affect the validity of any other provision
of this Agreement or the remaining portion of the applicable provision, which
remaining portion and other provisions shall nevertheless continue in full force
and effect without being impaired or invalidated in any way and shall be
construed in accordance with the purposes and tenor and effect of this
Agreement.
 


 
[Signature page follows]
 

 
-15-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.
 

 
SELLER:
     
G8WAVE HOLDINGS, INC.
         
 
 
By: /s/ Habib Khoury                                              
 
       Name: Habib Khoury
 
       Title:   President & CEO
         
PURCHASER:
         
/s/ Bradley M. Mindich                                           
 
Bradley M. Mindich

 
For purposes of Article VIII only:
 

 
PMCG MANAGEMENT COMPANY, LLC
             
By: /s/ Bradley M. Mindich                                    
 
       Name: Bradley M. Mindich
 
       Title:   Manager



 
-16-

--------------------------------------------------------------------------------

 
 